PNG
    media_image1.png
    172
    172
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov




In re Application of
Yair Alster, et al.
Application No. 16/930,678
Filed: July 16, 2020
Attorney Docket No. 44958-501C04US
For: ANTERIOR SEGMENT DRUG DELIVERY
:
:   DECISION GRANTING PETITION
:   UNDER 37 CFR 1.313(c)(3)
:
:


This is a decision on the petition, filed May 9, 2022, under 37 CFR 1.313(c)(3) to withdraw the above-identified application from issue after payment of the issue fee.

The petition is GRANTED.

Petitioner requests that the above-identified application be withdrawn from issue for express abandonment.  See 37 CFR 1.313(c)(3).

The application is hereby withdrawn from issue, and the abandonment is hereby recognized.

Telephone inquiries concerning this decision should be directed to undersigned at (571) 272-1642.


/April M. Wise/
April M. Wise
Paralegal Specialist, Office of Petitions